Citation Nr: 1809495	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  14-20 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Huntington, West Virginia


THE ISSUE

Entitlement to service connection for tension headaches, to include as secondary to service-connected disabilities.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Saudiee Brown, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1996 to August 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in February 2017.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).   VA will notify the Veteran if further action is required.


REMAND

Regrettably, this matter must be remanded for additional development.

The Veteran was exposed to toxic chemicals while in service, specifically fire extinguisher foam.  Since this incident, the Veteran claims that his tension headaches are due to service and/or secondary to his service-connected disabilities.  In July 2011 and May 2013 VA examinations, the examiner determined that it was less likely than not that the Veteran's headaches were caused or aggravated by his service-connected conjunctivitis, dry eye syndrome, and generalized anxiety disorder.  The Board finds these opinions inadequate as they not only fail to address the Veteran's claim on a direct basis but also do not address his other service-connected disabilities and their effect on his headaches disability.  

Specifically, the Veteran is service connected for the following disabilities: generalized anxiety disorder associated with chemical dermatitis, right hand, irritable bowel syndrome (IBS) associated with generalized anxiety disorder, chemical dermatitis, right hand with fissures, peripheral neuropathy, right hand associated with chemical dermatitis, right hand, conjunctivitis, dry eye syndrome due to chemical burns from fire extinguisher foam, chemical dermatitis, right hand, peripheral neuropathy, right hand associated with chemical dermatitis, right hand, limitation of motion of the thumb, index and long fingers, right hand associated with chemical dermatitis, right hand, limitation of motion of the little finder, right hand associated with chemical dermatitis, right hand, and limitation of motion of the ring finger, right hand associated with chemical dermatitis, right hand.

At the Veteran's February 2017 Board hearing, the Veteran testified that he was taken to the hospital following exposure to fire extinguisher foam where the doctors ran saline through his eyes and gave him a bath to remove the chemicals.  He stated that he felt his headaches were possibly due to his IBS because he was dehydrated from constantly using the bathroom.  He also suggested that his headaches could be from worrying about whether his hands had split from being dry when he shook someone's hand because there could be blood.  Ultimately, the Veteran stated that the cumulative effect of his disabilities caused him stress and anxiety, which in turn caused his headaches.  

Thus, the Board finds that a remand is necessary to obtain an opinion that determines first if the Veteran's tension headaches are directly related to his exposure to fire extinguisher foam during service.  Then, it is necessary to determine whether the Veteran's service-connected disabilities separately or together cause or aggravate his tension headaches.

Accordingly, the case is REMANDED for the following actions:

1. Obtain any outstanding VA or private treatment records.  Request that the Veteran assist with locating these files, if possible.  Associate these with the claims file.

2. Then, schedule the Veteran for a VA examination to determine the etiology of the Veteran's tension headaches.  The relevant examiner or examiners should review all pertinent records associated with the claims file, including service treatment records, post-service medical records, and lay statements.

The examiner should opine whether it is at least as likely as not (i.e. a probability of 50 percent or greater) that the Veteran's tension headaches was caused by the Veteran's active duty service, to include his direct exposure to fire extinguisher foam noted in the Veteran's service treatment records.  Any opinion provided must include an explanation of the reasons for the opinion.  

The examiner must discuss all relevant evidence of record and the Veteran's lay statements.  If the examiner is not able to provide an opinion without resorting to mere speculation, then the examiner must explain why this is so, and provide any additional details or information that would be needed to make a determination, if possible.  The examiner must remember that there mere lack of tension headaches found in service or shortly after service does not necessarily preclude a finding that the Veteran's headaches are directly related to service.

If the examiner finds that the Veteran's tension headaches are not directly related to service, then the examiner must provide an opinion whether it is at least as likely as not (i.e. a probability of 50 percent or greater) that the Veteran's service-connected disabilities caused or aggravated the Veteran's tension headaches.  In making an opinion, the examiner must consider the impact of the Veteran's service-connected disabilities separate and together on his tension headaches.  Again, any opinion provided must include an explanation of the reasons for the opinion.  

The examiner must discuss all relevant evidence of record and the Veteran's lay statements.  If the examiner is not able to provide an opinion without resorting to mere speculation, then the examiner must explain why this is so, and provide any additional details or information that would be needed to make a determination, if possible.

3. Then readjudicate the issue on appeal.  If any benefit sought remains denied, the Veteran should be provided with a supplemental statement of the case and be allowed an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further consideration.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




